Name: Regulation (EU) 2016/1384 of the European Central Bank of 2 August 2016 amending Regulation (EU) No 1011/2012 (ECB/2012/24) concerning statistics on holdings of securities (ECB/2016/22)
 Type: Regulation
 Subject Matter: monetary relations;  information technology and data processing;  information and information processing;  financial institutions and credit;  free movement of capital;  management;  budget;  economic analysis
 Date Published: nan

 17.8.2016 EN Official Journal of the European Union L 222/24 REGULATION (EU) 2016/1384 OF THE EUROPEAN CENTRAL BANK of 2 August 2016 amending Regulation (EU) No 1011/2012 (ECB/2012/24) concerning statistics on holdings of securities (ECB/2016/22) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, After consulting the European Commission, Whereas: (1) Additional attributes of statistics on holdings of securities, which go beyond those currently required under Regulation (EU) No 1011/2012 of the European Central Bank (ECB/2012/24) (2), are necessary in order to ensure that the European System of Central Banks (ESCB) is provided with adequate information on the holdings of securities of banking groups. These additional attributes will allow a more thorough analysis of risks and exposures within the financial system to be carried out. This, in turn, will allow for a more in-depth analysis of the monetary policy transmission mechanism. Extending the scope of the credit risk and accounting information reported is particularly important in terms of financial stability analysis and such data will also be useful for prudential supervision purposes. It is also needed in order to be able to assess the Eurosystem's risk exposure in relation to counterparties in monetary policy operations. The structure of certain provisions of the Regulation should also be amended in order to clarify reporting agents' statistical reporting requirements for both sectoral and group data. (2) Furthermore, the reporting requirements for custodians should be clarified to avoid double reporting of securities that could be reported by several custodians resident in the euro area, for example in the case of sub-custodians. (3) Therefore, Regulation (EU) No 1011/2012 (ECB/2012/24) should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EU) No 1011/2012 (ECB/2012/24) is amended as follows: 1. Article 1 is amended as follows: (a) point 3 is replaced by the following: 3. institution  has the same meaning as defined in point (3) of Article 4(1) of Regulation (EU) No 575/2013 of the European Parliament and of the Council (*); (*) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1).;" (b) the following points 3a to 3d are inserted: 3a. parent undertaking  has the same meaning as defined in point (9) of Article 2 of Directive 2013/34/EU of the European Parliament and of the Council (**); 3b. subsidiary  means: (a) a subsidiary undertaking as defined in point (10) of Article 2 of Directive 2013/34/EU; (b) any undertaking over which a parent undertaking effectively exercises a dominant influence. Subsidiaries of subsidiaries shall also be considered to be subsidiaries of the undertaking that is their original parent undertaking; 3c. financial institution  has the same meaning as defined in point (26) of Article 4(1) of Regulation (EU) No 575/2013; 3d. branch of an insurance corporation  means an unincorporated agency or branch, but not the head office, of an insurance or reinsurance corporation; (**) Directive 2013/34/EU of the European Parliament and of the Council of 26 June 2013 on the annual financial statements, consolidated financial statements and related reports of certain types of undertakings, amending Directive 2006/43/EC of the European Parliament and of the Council and repealing Council Directives 78/660/EEC and 83/349/EEC (OJ L 182, 29.6.2013, p. 19).;" (c) point 4 is replaced by the following: 4. banking group  means the undertakings included in the scope of the consolidation of the head of a banking group pursuant to Articles 18(1), 18(4), 18(8), 19(1), 19(3) and Article 23 of Regulation (EU) No 575/2013;; (d) point 10 is replaced by the following: 10. head of a banking group  means any of the following: (a) an EU parent institution, within the meaning of point (29) of Article 4(1) of Regulation (EU) No 575/2013, with any reference to a Member State in that definition being understood as a reference to a participating Member State; (b) an EU parent financial holding company within the meaning of point (31) of Article 4(1) of Regulation (EU) No 575/2013, with any reference to a Member State in that definition being understood as a reference to a participating Member State; (c) an EU parent mixed financial holding company within the meaning of point (33) of Article 4(1) of Regulation (EU) No 575/2013, with any reference to a Member State in that definition being understood as a reference to a participating Member State; (d) a central body, within the meaning of Article 10 of Regulation (EU) No 575/2013, in a participating Member State;; (e) point 11 is deleted; (f) point 13 is replaced by the following: 13. securities held in custody  means securities which are held and administered by custodians directly, or indirectly via a client, on behalf of investors;; (g) the following points 18 to 24 are added: 18. legal entity  means any entity, other than a natural person, that has the status of a legal person under the national law of the country in which the entity is resident, allowing the entity to have legal rights and obligations under the national legal system of that country; 19. sectoral data  means data reported pursuant to Article 3; 20. group data  means data reported pursuant to Article 3a; 21. participating Member State  has the same meaning as defined in Article 1(3) of Regulation (EC) No 2533/98; 22. client  means a natural or legal person to whom a custodian provides safekeeping and related services, including another custodian; 23. entity-by-entity basis  means the reported data refers to the holdings of securities of each individual legal entity of a banking group, i.e. the parent undertaking and each of its subsidiaries; 24. group basis  means the reported data includes information on the holdings of securities of the banking group as a whole.; 2. Article 2 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The actual reporting population shall consist of sectoral data reporting agents and group data reporting agents (hereinafter collectively referred to as actual reporting agents ). (a) Sectoral data reporting agents shall be resident MFIs, IFs, FVCs, ICs and custodians. (b) Group data reporting agents shall be: (i) heads of banking groups; and (ii) institutions or financial institutions established in participating Member States and which are not part of a banking group; where they have been identified by the Governing Council pursuant to paragraph 4 as part of the actual reporting population, and notified of their reporting obligations pursuant to paragraph 5.; (b) paragraphs 3 to 8 are replaced by the following: 3. The actual reporting agents shall be subject to full reporting requirements unless any derogation granted pursuant to Articles 4, 4a or 4b applies. 4. The Governing Council may decide that a group data reporting agent is part of the actual reporting population if the value of the total balance sheet assets of the banking group referred to under paragraph 1(b)(i) or the institution or financial institution referred to under paragraph 1(b)(ii), is: (a) greater than 0,5 % of the total consolidated balance sheet assets of the Union banking groups (hereinafter the 0,5 % threshold ), according to the most recent data available to the ECB, i.e.: (i) data with reference to the end of December of the calendar year preceding notification pursuant to paragraph 5 or, if unavailable (ii) data with reference to the end of December of the previous year; or (b) equal to or below the 0,5 % threshold, provided that the group data reporting agent meets certain quantitative or qualitative criteria that make it important for the stability and functioning of the financial system in the euro area, e.g. by virtue of its interconnectedness with other financial institutions in the euro area, cross-jurisdictional activity, lack of substitutability, complexity of the corporate structure; and/or in a given euro area Member State, e.g. by virtue of the relative importance of the group data reporting agent within a particular segment of the banking services market in one or more euro area Member State. 5. The relevant NCB shall notify the group data reporting agents of the Governing Council's decision pursuant to paragraph 4, and of their obligations under this Regulation. 6. Without prejudice to Article 10, any group data reporting agent that is notified in accordance with paragraph 5 after the first reporting under this Regulation has started, shall begin reporting data no later than 6 months after the date of notification. 7. A group data reporting agent notified in accordance with paragraph 5 shall inform the relevant NCB of changes to its name or legal form, of mergers or restructurings, and of any other event or circumstances affecting its reporting obligations, within 14 days of the occurrence of such event or circumstances. 8. A group data reporting agent notified in accordance with paragraph 5 shall remain subject to the obligations set out in this Regulation until it receives notification to the contrary by the relevant NCB.; 3. Article 3 is amended as follows: (a) the title is replaced by the following: Statistical reporting requirements for sectoral data reporting agents; (b) in paragraph 2, points (a), (b) and (c) are replaced by the following: (a) securities they hold in custody for resident clients that do not report their own holdings pursuant to paragraph 1, in accordance with Part 3 of Chapter 1 of Annex I; (b) securities they hold in custody for non-financial clients resident in other euro area Member States, in accordance with Part 4 of Chapter 1 of Annex I; (c) securities issued by euro area entities they hold in custody for clients resident in non-euro area Member States and for clients resident outside the Union, in accordance with Part 5 of Chapter 1 of Annex I.; (c) paragraphs 3 and 4 are deleted; (d) paragraphs 5 and 6 are replaced by the following: 5. Sectoral data reporting agents shall, in accordance with instructions by the relevant NCB, report either (a) security-by-security data on monthly or quarterly financial transactions and, where requested by the relevant NCB, other changes in volume; or (b) the statistical information needed to derive financial transactions on the basis of one of the approaches specified in Part 1 of Chapter 1 of Annex I. Further requirements and guidelines regarding the compilation of transactions are laid down in Part 3 of Annex II. 6. Sectoral data reporting agents shall, if instructed by the relevant NCB, report on a quarterly or monthly basis data on end-of-quarter or end-of-month positions and, in accordance with paragraph 5, statistical information over the reference quarter or month, on holdings of securities without an ISIN code, in accordance with Part 7 of Chapter 1 of Annex I. This paragraph shall not apply to sectoral data reporting agents that are granted derogations under Articles 4 or 4b.; (e) paragraphs 7 and 8 are deleted; (f) the following paragraphs 12 and 13 are added: 12. The relevant NCB shall request that, when an MFI reports security-by-security data on own holdings of securities with an ISIN in accordance with Article 3(1), it reports the flag security issued by the holder , as provided for in Part 2 of Chapter 1 of Annex I. 13. The relevant NCB may request that, when an MFI reports statistical information on own holdings of securities without an ISIN code in accordance with Article 3(6), it reports the flag security issued by the holder  as provided in Part 7 of Chapter 1 of Annex I.; 4. the following Articles 3a and 3b are inserted: Article 3a Statistical reporting requirements for group data reporting agents 1. Group data reporting agents shall, on a quarterly basis, provide the relevant NCB with security-by-security data on end-quarter positions of securities which are held by them or their groups, including non-resident entities. Such data shall be reported on a gross basis, without netting out from the group holdings the securities issued by entities of the same group. Such data shall be reported in accordance with the reporting instructions laid down by the relevant NCBs. Group data reporting agents shall report data on holdings of securities, as specified in Chapter 2 of Annex I. 2. Group data reporting agents which are required to provide data pursuant to paragraph 1 shall report data on a group basis or on an entity-by-entity basis regarding the instruments held by the parent undertaking and/or its subsidiaries in accordance with the tables in Chapter 2 of Annex I. 3. The relevant NCB shall request that group data reporting agents report on a quarterly basis, the flag issuer is part of the reporting group (prudential scope) , on a security-by-security basis, and issuer is part of the reporting group (accounting scope) , on a security-by-security basis, for the securities with or without an ISIN code which are held by their group in accordance with Chapter 2 of Annex I. 4. Group data reporting agents pursuant to Article 2(1)(b)(ii), shall comply with this Regulation on the basis of the holdings of that individual institution or financial institution. Article 3b General statistical reporting requirements 1. The reporting requirements under this Regulation, including any derogations therefrom, shall be without prejudice to the reporting requirements set out in: (a) Regulation (EU) No 1073/2013 of the European Central Bank (ECB/2013/38) (***); (b) Regulation (EU) No 1075/2013 of the European Central Bank (ECB/2013/40) (****); and (c) Regulation (EU) No 1374/2014 of the European Central Bank (ECB/2014/50). 2. Security-by-security data on end-of-quarter or end-of-month positions and, in accordance with Article 3(5), statistical information over the reference quarter or month, shall be reported in accordance with Parts 1, 2, 4, 5, 6, 7 and 8 of Annex II, and with the accounting rules referred to in Articles 5, 5a and 5b. (***) Regulation (EU) No 1073/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of investment funds (ECB/2013/38) (OJ L 297, 7.11.2013, p. 73)." (****) Regulation (EU) No 1075/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of financial vehicle corporations engaged in securitisation transactions (ECB/2013/40) (OJ L 297, 7.11.2013, p. 107).;" 5. Article 4 is amended as follows: (a) the title is replaced by the following: Derogations for sectoral data reporting agents; (b) in paragraph 1, the introductory wording is replaced by the following: At the discretion of each relevant NCB, the following derogations may be granted to the sectoral data reporting agents:; (c) in paragraph 5, point (b) is replaced by the following: (b) NCBs may partially or fully exempt from the reporting requirements set out in Article 3(2)(b) and (c) custodians holding, for all non-resident clients, a total amount of securities that is below EUR 10 billion.; (d) paragraphs 6, 6a, and 7 are deleted; (e) paragraph 8 is replaced by the following: 8. With regard to sectoral data reporting agents for which a derogation referred to in paragraphs 1, 2, 2a, 3 or 4 applies, NCBs shall continue to collect data on an annual basis on the amount of securities that such reporting agents hold or keep in custody, in accordance with the requirements set out in Article 3(1), either on an aggregated or on a security-by-security basis.; (f) paragraph 9 is deleted; (g) paragraphs 11 and 12 are deleted; (h) the following paragraph 13 is added: 13. NCBs may choose to grant derogations to MFIs from the reporting requirements set out in Article 3(12) provided that the NCBs are able to derive these data from data collected from other sources.; 6. the following Articles 4a and 4b are inserted: Article 4a Derogations for group data reporting agents 1. NCBs may grant derogations to group data reporting agents from the reporting requirements set out in Article 3a as follows: (a) NCBs may allow group data reporting agents to report on a security-by-security basis statistical information covering 95 % of the amount of securities held by them or their group, in accordance with this Regulation, provided that the remaining 5 % of securities held by the group was not issued by a single issuer; (b) NCBs may request group data reporting agents to provide further information on the types of securities for which a derogation is granted under point (a). 2. NCBs may grant derogations from the reporting requirements to group data reporting agents with respect to the flag issuer is part of the reporting group (prudential scope) , on a security-by-security basis, as set out in Article 3a(3), provided that the NCBs are able to derive these data from data collected from other sources. 3. For a period of 2 years from the first reporting in accordance with Article 10b(2), NCBs may grant derogations from the reporting requirements to group data reporting agents with respect to the reporting on entity-by-entity basis set out in Chapter 2 of Annex I for entities resident outside the Union provided that the NCBs are able to derive the information in Chapter 2 of Annex I for the entities resident outside the Union as a whole. Article 4b General derogations and framework applicable to all derogations 1. NCBs may grant derogations from the reporting requirements under this Regulation if the actual reporting agents report the same data under: (a) Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (*****); (b) Regulation (EU) No 1073/2013 (ECB/2013/38); (c) Regulation (EU) No 1075/2013 (ECB/2013/40); or (d) Regulation (EU) No 1374/2014 (ECB/2014/50); or if NCBs are able to derive the same data by other means, in accordance with the minimum statistical standards specified in Annex III. 2. NCBs shall ensure that the conditions set out under this Article, Article 4 and 4a are complied with for the purposes of granting, renewing or withdrawing, as applicable and when necessary, any derogation with effect from the start of each calendar year. 3. NCBs may make actual reporting agents, which have been granted derogations under this Article, Article 4 or Article 4a subject to additional reporting requirements, where further detail is deemed necessary by the NCBs. Actual reporting agents shall report the data requested within 15 working days of a request made by the relevant NCB. 4. Where derogations have been granted by NCBs, actual reporting agents may nonetheless fulfil the full reporting requirements. An actual reporting agent that opts not to avail of derogations granted by the relevant NCB shall obtain that NCB's consent prior to availing of the derogations granted at a later date. (*****) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1).;" 7. Article 5 is amended as follows: (a) the title is replaced by the following: Accounting rules for the reporting of sectoral data; (b) paragraph 1 is deleted; (c) paragraph 4 is deleted; 8. the following Articles 5a and 5b are inserted: Article 5a Accounting rules for the reporting of group data 1. Without prejudice to national accounting practices, group data reporting agents shall report holdings of securities at the valuations indicated in Parts 4 and 8 of Annex II. 2. Without prejudice to national accounting practices and netting arrangements, group data reporting agents shall report holdings of securities on a gross basis for statistical purposes. In particular, holdings of securities by the group data reporting agents issued by the reporting agent itself and holdings of securities by the individual legal entities in the reporting group identified under Article 2(4) and issued by the entities themselves shall also be reported. Article 5b General accounting rules 1. Unless otherwise provided for in this Regulation, the accounting rules followed by the actual reporting agents for the purposes of reporting under this Regulation shall be those laid down in the national transposition of Council Directive 86/635/EEC (******) or, if this is inapplicable, in any other national or international standards that apply to the actual reporting agents. 2. Holdings of securities lent out under securities lending operations, or sold under repurchase agreements, shall be recorded as holdings by the original owner, and not as holdings of the party temporarily acquiring them, where there is a firm commitment to reverse the operation, as opposed to an option to do so. Where the party temporarily acquiring the securities sells them, such a sale shall be recorded as an outright transaction in securities and reported by the party temporarily acquiring them as a negative position in the relevant securities portfolio. (******) Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1).;" 9. Article 6 is replaced by the following: Article 6 Timeliness of sectoral data NCBs shall transmit to the ECB: (a) quarterly security-by-security sectoral data in accordance with paragraphs (1), (2), (2a) and (5) of Article 3 by 18.00 CET on the 70th calendar day following the end of the quarter to which the data relate; or (b) monthly security-by-security sectoral data in accordance with Article 3(5) and Part 1 of Chapter 1 of Annex I, in accordance with (i) or (ii) below: (i) on a quarterly basis for the 3 months of the reference quarter, by 18.00 CET on the 63rd calendar day following the end of the quarter to which the data relate; or (ii) on a monthly basis for each month of the reference quarter, by 18.00 CET on the 63rd calendar day following the end of the month to which the data relate.; 10. the following Articles 6a and 6b are inserted: Article 6a Timeliness of group data NCBs shall transmit to the ECB quarterly security-by security group data in accordance with Article 3a(1) and Chapter 2 of Annex I by 18.00 CET on the 55th calendar day following the end of the quarter to which the data relate. Article 6b General timeliness 1. NCBs shall decide by when they need to receive data from actual reporting agents to be able to perform the necessary quality control procedures and to meet the deadlines in Articles 6 and 6a. 2. Where a deadline referred to in Articles 6 or 6a falls on a TARGET2 closing day, the deadline shall be extended to the following TARGET2 operating day, as published on the ECB's website.; 11. the following Article 10b is inserted: Article 10b First reporting following the entry into force of Regulation (EU) 2016/1384 of the European Central Bank (ECB/2016/22) (*******) 1. The first reporting of sectoral data pursuant to Article 3 shall start with data for the reference period September 2018. 2. The first reporting of group data pursuant to Article 3a shall start with data for the reference period September 2018. (*******) Regulation (EU) 2016/1384 of the European Central Bank of 2 August 2016 amending Regulation (EU) No 1011/2012 (ECB/2012/24) concerning statistics on holdings of securities (ECB/2016/22) (OJ L 222, 17.8.2016, p. 24).;" 12. Annexes I and II are amended in accordance with the Annex to this Regulation. Article 2 Final provision This Regulation shall enter into force on 1 October 2018. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 2 August 2016. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) Regulation (EU) No 1011/2012 of the European Central Bank of 17 October 2012 concerning statistics on holdings of securities (ECB/2012/24) (OJ L 305, 1.11.2012, p. 6). ANNEX 1. Annex I to Regulation (EU) No 1011/2012 (ECB/2012/24) is amended as follows: (a) the following new heading is inserted before the heading Part 1: CHAPTER 1: SECTORAL DATA; (b) Part 1 is amended as follows: (i) the first sentence of paragraph 1 is replaced by the following: MFIs, IFs and custodians reporting data on own holdings of securities or on securities they hold in custody for resident clients provide the statistical information in accordance with one of the following approaches:; (ii) paragraph 3 is replaced by the following: 3. Custodians reporting (i) securities they hold in custody for non-financial clients resident in other euro area Member States, and (ii) securities issued by euro area entities they hold in custody for clients resident in non-euro area Member States and for clients resident outside the Union, provide the statistical information in accordance with one of the approaches set out in paragraph 2.; (c) Part 2 is amended as follows: (i) the first sentence of the first paragraph is replaced by the following: For each security that has been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), data for the fields in the table below are reported by financial investors belonging to the MFIs, IFs, FVCs or ICs and by custodians with reference to own holdings of securities.; (ii) the following sentence is inserted at the end of Part 2 above the table: The relevant NCB may also choose to require MFIs to report data for field 8.; (iii) field 2b in the table is replaced by the following: 2b Reporting basis; (iv) the following field 8 is added to the table: 8 Security issued by the holder; (d) Part 3 is amended as follows: (i) the heading is replaced by the following: Data on securities with an ISIN code held in custody for resident non-financial clients and other financial clients not required to report their own holdings of securities; (ii) the first sentence of the first paragraph is replaced by the following: Custodians report, for each security that has been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), which they hold in custody for resident non-financial clients and other financial clients that do not report their own holdings of securities, data for the fields in the table below.; (iii) fields 2b and 3 in the table are replaced by the following: 2b Reporting basis 3 Sector of the client:  Insurance corporations (S.128)  Pension funds (S.129)  Other financial intermediaries, except insurance corporations and pension funds (S.125), financial auxiliaries (S.126) and captive financial institutions and money lenders (S.127), excluding financial vehicle corporations engaged in securitisation transactions  Non-financial corporations (S.11)  General government (S.13) (*)  Households and non-profit institutions serving households (S.14 + S.15) (**) (iv) fields 9 and 10 in the table are replaced by the following: 9 Client institution 10 Client institution is subject to direct reporting; (e) Part 4 is amended as follows: (i) the heading is replaced by the following: Data on securities with an ISIN code held in custody for clients resident in other euro area Member States; (ii) the first sentence of the first paragraph is replaced by the following: Custodians report for each security that has been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), which they hold in custody for non-financial clients resident in other euro area Member States, data for the fields in the table below.; (iii) field 2b, 3 and 4 in the table are replaced by the following: 2b Reporting basis 3 Sector of the client:  Households (S.14)  Other non-financial clients excluding households 4 Country of the client; (f) Part 5 is amended as follows: (i) the heading is replaced by the following: Data on securities with an ISIN code issued by euro area residents held in custody for clients resident in non-euro area Member States or outside the Union; (ii) the first sentence of the first paragraph is replaced by the following: Custodians report for each security issued by euro area residents that has been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), which they hold in custody for clients resident in non-euro area Member States or outside the Union, data for the fields in the table below.; (iii) fields 2b, 3 and 4 in the table are replaced by the following: 2b Reporting basis 3 Sector of the client (***):  General government and central bank  Other clients excluding general government and central bank 4 Country of the client (g) Part 6 is deleted. (h) Part 7 is replaced by the following: PART 7 Data on holdings of securities without an ISIN code For each security that has not been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), data for the fields in the table below may be reported by financial investors belonging to the MFIs, IFs and FVCs or ICs and by custodians. They report in accordance with the following rules and in conformity with the definitions in Annex II: (a) For investors reporting data on their holdings of securities, quarterly or monthly data may be reported as follows: (i) data for fields 1 to 4 (data for field 5 instead of fields 2 and 4 may be reported), for fields 6 to 13, and either for field 14 or for fields 15 and 16, over the reference quarter or month, on a security-by-security basis using an identification number such as CUSIP, SEDOL, an NCB identification number, etc.; or (ii) aggregated data for fields 2 to 4 (data for field 5 instead of fields 2 and 4 may be reported), for fields 6 to 13, and either data for field 14 or for fields 15 and 16, over the reference quarter or month. The relevant NCB may request the MFIs to also report data in field 17. Data to be reported by investors reporting data on their holdings of securities Field Description 1 Security identifier code (NCB identification number, CUSIP, SEDOL, other) 2 Number of units or aggregated nominal value (1) 3 Reporting basis 4 Price value 5 Market value 6 Instrument:  Short-term debt securities (F.31)  Long-term debt securities (F.32)  Listed shares (F.511)  Money market funds (MMF) shares or units (F.521)  Non-MMF investment fund shares or units (F.522) 7 Sector or sub-sector of investors reporting data on own holdings of securities:  Central bank (S.121)  Deposit-taking corporations except central bank (S.122)  Money market funds (S.123)  Investment funds except money market funds (S.124)  Financial vehicle corporations engaged in securitisation transactions  Insurance corporations (S.128) 8 Sector or sub-sector of the issuer:  Central bank (S.121)  Deposit-taking corporations except central bank (S.122)  Money market funds (S.123)  Investment funds except money market funds (S.124)  Other financial intermediaries, except insurance corporations and pension funds (S.125)  Financial auxiliaries (S.126)  Captive financial institutions and money lenders (S.127)  Insurance corporations (S.128)  Pension funds (S.129)  Non-financial corporations (S.11)  General government (S.13) (2)  Households (S.14)  Non-profit institutions serving households (S.15) 9 Portfolio investment or direct investment 10 Country breakdown of issuer 11 Security currency of denomination 12 Issue date 13 Maturity date 14 Financial transactions 15 Revaluation adjustments 16 Other changes in volume 17 Security issued by the holder (b) For custodians reporting data on securities that they hold for resident financial clients not required to report their holdings of securities and for non-financial clients, quarterly or monthly data may be reported as follows: (i) data for fields 1 to 4 (data for field 5 instead of fields 2 and 4 may be reported), for fields 6 to 14, and either for field 15 or for fields 16 and 17, over the reference quarter or month, on a security-by-security basis using an identification number such as CUSIP, SEDOL, an NCB identification number, etc.; or (ii) aggregated data for fields 2 to 4 (data for field 5 instead of fields 2 and 4 may be reported), for fields 6 to 14, and either data for field 15 or for fields 16 and 17, over the reference quarter or month. Custodians reporting the holdings of ICs in accordance with Article 3(2a) must also report data for fields 18 or 19. Data to be reported by custodians Field Description 1 Security identifier code (NCB identification number, CUSIP, SEDOL, other) 2 Number of units or aggregated nominal value (3) 3 Reporting basis 4 Price value 5 Market value 6 Instrument:  Short-term debt securities (F.31)  Long-term debt securities (F.32)  Listed shares (F.511)  Money market funds (MMF) shares or units (F.521)  Non-MMF investment fund shares or units (F.522) 7 Sector or sub-sector of the clients reported by custodians:  Insurance corporations (S.128)  Pension funds (S.129)  Other financial intermediaries, except insurance corporations and pension funds (S.125), financial auxiliaries (S.126) and captive financial institutions and money lenders (S.127), excluding financial vehicle corporations engaged in securitisation transactions  Non-financial corporations (S.11)  General government (S.13) (4)  Households and non-profit institutions serving households (S.14+S.15) (5) 8 Sector or sub-sector of the issuer:  Central bank (S.121)  Deposit-taking corporations except central bank (S.122)  Money market funds (S.123)  Investment funds except money market funds (S.124)  Other financial intermediaries, except insurance corporations and pension funds (S.125)  Financial auxiliaries (S.126)  Captive financial institutions and money lenders (S.127)  Insurance corporations (S.128)  Pension funds (S.129)  Non-financial corporations (S.11)  General government (S.13)  Households (S.14)  Non-profit institutions serving households (S.15) 9 Portfolio investment or direct investment 10 Country breakdown of investor 11 Country breakdown of issuer 12 Security currency of denomination 13 Issue date 14 Maturity date 15 Financial transactions 16 Revaluation adjustments 17 Other changes in volume 18 Client institution 19 Client institution is subject to direct reporting (i) Part 8 is amended as follows: (i) the first sentence of the first paragraph is replaced by the following: For each security that has been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), data for the fields in the table below are reported by ICs with reference to own holdings of securities, on an annual basis.; (ii) the table is replaced by the following: Field Description 1 ISIN code 2 Number of units or aggregated nominal value 2b Reporting basis 3 Market value 4 Geographical breakdown of the holder (individual EEA countries, non-EEA countries) 5 Instrument:  Short-term debt securities (F.31)  Long-term debt securities (F.32)  Listed shares (F.511)  Money market funds (MMF) shares or units (F.521)  Non-MMF investment fund shares or units (F.522) 6 Sector or sub-sector of the issuer:  Central bank (S.121)  Deposit-taking corporations except central bank (S.122)  Money market funds (S.123)  Investment funds except money market funds (S.124)  Other financial intermediaries, except insurance corporations and pension funds (S.125)  Financial auxiliaries (S.126)  Captive financial institutions and money lenders (S.127)  Insurance corporations (S.128)  Pension funds (S.129)  Non-financial corporations (S.11)  General government (S.13)  Households (S.14)  Non-profit institutions serving households (S.15) 7 Country breakdown of issuer 8 Security currency of denomination (iii) the following Chapter 2 is inserted: CHAPTER 2: GROUP DATA PART 1 Data on holdings of securities with an ISIN code Group data reporting agents report for each security that has been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), which is held by the group, data for the fields in the table below. They report in accordance with the following rules and in conformity with the definitions in Annex II: (a) data for fields 1 to 8 and 12 to 30 are reported; (b) data for fields 31 to 33 and 35 to 37 are reported, if the Internal Ratings Based (IRB) approach for regulatory capital calculation is applied or if the data is available by other means; (c) data for fields 34 to 37 are reported, if the IRB approach for regulatory capital calculation is not applied or if the data is available by other means; The relevant NCB may also choose to require group data reporting agents to report data for fields 9 to 11 and, if not already covered under points (b) or (c), 31 to 37. Field Description Level of reporting (6) (G = Group/E = Entity) 1. Holder related information 1 Holder identifier code E 2 Legal Entity Identifier (LEI) of the holder E 3 Name of the holder E 4 Country of the holder E 5 Sector of the holder E 6 Identifier code of the immediate parent of the holder E 2. Instrument related information 7 ISIN code E 8 Number of units or aggregated nominal value E 9 Reporting basis E 10 Market value E 11 Issuer is part of the reporting group (prudential scope) G 12 Issuer is part of the reporting group (accounting scope) G 3. Accounting and risk related information 13 Status of forbearance and renegotiation G 14 Date of the forbearance and renegotiation status G 15 Performing status of the instrument G 16 Date of the performing status of the instrument G 17 Default status of the issuer G 18 Date of default status of the issuer G 19 Default status of the instrument G 20 Date of default status of the instrument G 21 Accounting standard G and E 22 Carrying amount E 23 Type of Impairment E 24 Impairment assessment method E 25 Accumulated impairment amount E 26 Sources of encumbrance E 27 Accounting classification of instruments E 28 Prudential portfolio E 29 Accumulated changes in fair value due to credit risk E 30 Cumulative recoveries since default E 31 Probability of default (PD) of the issuer G 32 Loss given default (LGD) in downturns G 33 LGD in normal economic times G 34 Risk-weight G 35 Exposure Value (also referred to as Exposure at default) E 36 Capital calculation approach for prudential purposes E 37 Exposure class E PART 2 Data on holdings of securities without an ISIN code Group data reporting agents report for each security that has not been assigned an ISIN code classified under the security category debt securities  (F.31 and F.32), listed shares  (F.511) or investment fund shares or units  (F.521 and F.522), which is held by the group, data for the fields laid down in the table below. They report in accordance with the following rules and in conformity with the definitions set out in Annex II: (a) data for fields 1 to 7, 11 and 13 to 52 are reported on a security-by-security basis using an identification number such as CUSIP, SEDOL, an NCB identification number, etc.; (b) data for fields 53 to 55 and 57 to 59 are reported, if the IRB approach for regulatory capital calculation is applied or if the data is available by other means; (c) data for fields 56 to 59 are reported, if the IRB approach for regulatory capital calculation is not applied or if the data is available by other means. The relevant NCB may require group data reporting agents to also report data for fields 8 to 10, 12 and, if not already covered under points (b) or c), 53 to 59. Field Description Level of reporting (7) (G = Group/E = Entity) 1. Holder related information 1 Holder identifier code E 2 LEI of the holder E 3 Name of the holder E 4 Country of the holder E 5 Sector of the holder E 6 Identifier code of the immediate parent of the holder E 2. Instrument related information 7 Security identifier code (NCB identification number, CUSIP, SEDOL, other) E 8 Number of units or aggregated nominal value E 9 Reporting basis E 10 Price value E 11 Market value (8) E 12 Issuer is part of the reporting group (prudential scope) G 13 Issuer is part of the reporting group (accounting scope) G 14 Instrument:  Short-term debt securities (F.31)  Long-term debt securities (F.32)  Listed shares (F.511)  Money market funds (MMF) shares or units (F.521)  Non-MMF investment fund shares or units (F.522) E 15 Security currency of denomination E 16 Issue date E 17 Maturity date E 18 Primary asset classification E 19 Asset securitisation type E 20 Security status E 21 Security status date E 22 Arrears for the instrument E 23 Date of arrears for the instrument E 24 Instrument seniority type E 25 Collateral geographical location E 26 Guarantor identifier code E 27 Issuer identifier code E 28 LEI of the issuer E 29 Name of the issuer E 30 Country breakdown of the issuer E 31 Sector or sub-sector of the issuer:  Central bank (S.121)  Deposit-taking corporations except central bank (S.122)  Money market funds (S.123)  Investment funds except money market funds (S.124)  Other financial intermediaries, except insurance corporations and pension funds (S.125)  Financial auxiliaries (S.126)  Captive financial institutions and money lenders (S.127)  Insurance corporations (S.128)  Pension funds (S.129)  Non-financial corporations (S.11)  General government (S.13) (9)  Households (S.14)  Non-profit institutions serving households (S.15) E 32 NACE sector of the issuer E 33 Entity status E 34 Entity status date E 3. Accounting and risk related information 35 Status of forbearance and renegotiation G 36 Date of the forbearance and renegotiation status G 37 Performing status of the instrument G 38 Date of the performing status of the instrument G 39 Default status of the issuer G 40 Date of default status of the issuer G 41 Default status of the instrument G 42 Date of default status of the instrument G 43 Accounting standard G and E 44 Carrying amount E 45 Type of Impairment E 46 Impairment assessment method E 47 Accumulated impairment amount E 48 Sources of encumbrance E 49 Accounting classification of instruments E 50 Prudential portfolio E 51 Accumulated changes in fair value due to credit risk E 52 Cumulative recoveries since default E 53 PD of the issuer G 54 LGD in downturns G 55 LGD in normal economic times G 56 Risk-weight G 57 Exposure Value (also referred to as Exposure at default) E 58 Capital calculation approach for prudential purposes E 59 Exposure class E 2. Annex II is amended as follows: (a) in Part 2, sector and definition 7 of the table are replaced by the following: 7. Financial vehicle corporations (S.125A) Financial vehicle corporations (FVCs) are undertakings carrying out securitisation transactions. FVCs that satisfy the criteria of an institutional unit are classified in S.125, otherwise they are treated as an integral part of the parent. (b) Part 4 is amended as follows: (i) the ninth field of the table is replaced by the following: Reporting basis (ii) the following definitions are added to the table: Issue date The date on which the securities are delivered to the underwriter by the issuer against payment. This is the date when the securities are available for delivery to investors for the first time. For a strip this column indicates the date on which the coupon/principal is stripped. Maturity date Date on which the debt instrument is actually redeemed. Security issued by the holder Indicates whether the security was issued by the holder. Primary asset classification Classification of the instrument. Asset securitisation type Type of asset provided as security. Security status Supplementary attribute that indicates the status of the security, it may indicate whether the instrument is alive or not e.g. defaulted, matured or redeemed early. Security status date The date on which a security status as reported under Security status  came into effect. Arrears for the instrument Aggregate amount of principal, interest and any fee payment outstanding at the reference date, which is contractually due and has not been paid (past due). This amount is always to be reported. The figure 0  is to be reported if the instrument was not past due on the reference date. Date of arrears for the instrument The date on which the instrument became past due in accordance with Part 2.48 of Annex V to Commission Implementing Regulation (EU) No 680/2014 (****). This is the earliest date for which the instrument has an amount unpaid at the reference date, and it is to be reported if the instrument is past due on the reference date. Instrument seniority type Instrument seniority type indicates whether the instrument is guaranteed or not, its rank level and whether it is secured or not. Collateral geographical location Geographical allocation of the collateral. Guarantor identifier code A standard code, agreed with the relevant NCB, that uniquely identifies a guarantor, and information on the identifier type of the code that is used, e.g. legal entity identifier, EU identifier or national identifier. (c) the following Parts 5, 6, 7 and 8 are inserted: PART 5 General definitions Field Description Legal entity identifier A reference code in line with the International Organisation for Standardisation's (ISO) 17442 standard, which is assigned to a legal entity requiring a legal entity identifier (LEI). The LEI code enables the unique identification globally of entities requiring a LEI. EU identifier EU identifier means a commonly used identification code, agreed with the relevant NCB, which enables the unambiguous identification of any entity within the EU. National identifier National identifier means a commonly used identification code, agreed with the relevant NCB, which enables the unambiguous identification of any entity within its country of residency. Prudential scope of consolidation Prudential scope of consolidation refers to the consolidation scope as defined in Chapter 2 of Title II of Part One of Regulation (EU) No 575/2013. International Financial Reporting Standards International Financial Reporting Standards (IFRS) as defined in Article 2 of Regulation (EC) No 1606/2002 of the European Parliament and of the Council (10). Accounting scope of consolidation Accounting scope of consolidation refers to the scope of the consolidation for financial reporting according to the IFRS or, if this is inapplicable, to any other national or international standards that apply to the actual reporting agents. NACE classification Classification of counterparties according to their economic activities, in accordance with the NACE revision 2 statistical classification as laid down in Regulation (EC) No 1893/2006 of the European Parliament and of the Council (11). NACE code means a level two, three or four NACE code in accordance with Regulation (EC) No 1893/2006. IRB approach Internal Ratings Based (IRB) approach to calculate the risk-weighted exposure amounts in accordance with Regulation (EU) No 575/2013. Level of reporting Level of reporting refers to whether data is reported on an entity-by-entity basis or on a group basis as defined in points 23 and 24 of Article 1. Harmonised accounting and consolidation principles should be applied, in agreement with the relevant NCB, to the data reported at entity level, i.e. information on entity level should follow the accounting rules of the group to the extent possible. Reference date The last date of the reference period to which the data relates i.e. the end of the quarter in accordance with Article 6a. PART 6 Definition of holder attributes Field Description Holder identifier code A standard code, agreed with the relevant NCB, that uniquely identifies the holder and information on the identifier type of the code that is used, e.g. EU identifier or national identifier. Identifier code of the immediate parent of the holder A standard code, agreed with the relevant NCB, that uniquely identifies the immediate legal entity that the holder is a legally dependant part of and information on the identifier type of the code that is used, e.g. legal entity identifier, EU identifier or national identifier. Issuer is part of the reporting group (prudential scope) Indicates that the security was issued by an entity of the same group in line with the prudential scope of consolidation. Issuer is part of the reporting group (accounting scope) Indicates that the security was issued by an entity of the same group in line with the accounting scope of consolidation. PART 7 Definition of issuer attributes Field Description Issuer identifier code A standard code, agreed with the relevant NCB, that uniquely identifies an issuer and information on the identifier type of the code that is used, e.g. EU identifier or national identifier. Entity status Supplementary attribute to cover information on the status of the issuing entity, including the default status and information on the reasons why the entity may be in default in accordance with Article 178 of Regulation (EU) No 575/2013), and any other information on the issuing entity's status, such as whether it has merged, been acquired etc. Entity status date The date on which the entity changed status. PART 8 Definition of accounting and risk related attributes Field Description Status of forbearance and renegotiation Identification of forborne and renegotiated instruments. Date of the forbearance and renegotiation status The date on which a forbearance or renegotiation status as reported under status of forbearance and renegotiation came into effect. Performing status of the instrument Identification of non-performing instruments in accordance with Implementing Regulation (EU) No 680/2014. Date of the performing status of the instrument The date on which the performing status as reported in performing status of the instrument came into effect or changed. Default status of the issuer Identification of the default status of the issuer in accordance with Article 178 of Regulation (EU) No 575/2013. Date of default status of the issuer The date on which the default status as reported under the default status of the issuer  came into effect or changed. Default status of the instrument Identification of the default status of the instrument in accordance with Article 178 of Regulation (EU) No 575/2013. Date of default status of the instrument The date on which the default status as reported under the default status of the instrument  came into effect or changed. Accounting standard Accounting standard used by the reporting agent. Carrying amount The carrying amount in accordance with Annex V to Implementing Regulation (EU) No 680/2014. Type of impairment Type of impairment in accordance with the applied accounting standards. Impairment assessment method The method by which the impairment is assessed, if the instrument is subject to impairment in accordance with applied accounting standards. A distinction is made between collective and individual methods. Accumulated impairment amount The amount of loss allowances that are held against or are allocated to the instrument on the reference date. This data attribute applies to instruments subject to impairment under the applied accounting standard. Sources of encumbrance Type of transaction in which the exposure is encumbered in accordance with Implementing Regulation (EU) No 680/2014. An asset will be treated as encumbered if it has been pledged or if it is subject to any form of arrangement to secure, collateralise or credit enhance any instrument from which it cannot be freely withdrawn. Accounting classification of instruments Accounting portfolio where the instrument is recorded in accordance with the accounting standard applied by the reporting agent. Prudential portfolio Classification of trading book and non-trading book exposures. Instruments in the trading book as defined in point (86) of Article 4(1) of Regulation (EU) No 575/2013. Accumulated changes in fair value due to credit risk Accumulated changes in fair value due to credit risk in accordance with Part 2.46 of Annex V to Implementing Regulation (EU) No 680/2014. Cumulative recoveries since default The total amount recovered since the date of default. Probability of default of the issuer The issuer's probability of default over 1 year determined in accordance with Articles 160, 163, 179 and 180 of Regulation (EU) No 575/2013. Loss given default in downturns The ratio of the amount that could be lost on an exposure during economic downturns due to a default over a 1-year period to the amount that would be outstanding at default, in accordance with Article 181 of Regulation (EU) No 575/2013. Loss given default in normal economic times The ratio of the amount that could be lost on an exposure in normal economic conditions due to a default over a 1-year period to the amount that would be outstanding at default. Risk-weight Risk-weights associated with the exposure, in accordance with Regulation (EU) No 575/2013. Exposure value (also referred to as Exposure at default) Exposure value after credit risk mitigation and credit conversion factors in accordance with Implementing Regulation (EU) No 680/2014. Capital calculation approach for prudential purposes Identification of the approach used to calculate the risk-weighted exposure amounts for the purposes of points (a) and (f) of Article 92(3) of Regulation (EU) No 575/2013. Exposure class Exposure class as defined in accordance with Regulation (EU) No 575/2013. (*) Where available, central government  (S.1311) state government  (S.1312), local government  (S.1313) and social security funds  (S.1314) sub-sectors are reported separately identified. (**) The relevant NCB may require actual reporting agents to separately identify the sub-sectors households  (S.14) and non-profit institutions serving households  (S.15).; (***) The sector classification contained in the System of National Accounts 2008 applies in this case as the ESA 2010 does not apply; (1) For aggregated data: number of units or aggregated nominal value having the same price value (see field 4). (2) Where available, central government  (S.1311), state government  (S.1312), local government  (S.1313) and social security funds  (S.1314) sub-sectors are reported separately identified. (3) For aggregated data: number of units or aggregated nominal value having the same price value (see field 4). (4) Where available, central government  (S.1311), state government  (S.1312), local government  (S.1313) and social security funds  (S.1314) sub-sectors are reported separately identified. (5) Where available, households  (S.14) and non-profit institutions serving households  (S.15) sub-sectors are reported separately identified.; (6) Where the derogation set out in Article 4a(3) is applied, the data fields referring to the entity-by-entity reporting should be reported in accordance with the respective national rules as established by the NCB which granted the derogation ensuring that the data is homogeneous with respect to the mandatory breakdowns. (7) Where the derogation set out in Article 4a(3) is applied, the data fields referring to the entity-by-entity reporting should be reported in accordance with the respective national rules as established by the NCB which granted the derogation ensuring that the data is homogeneous with respect to the mandatory breakdowns. (8) Alternative approximations (such as carrying amounts) may be used on a best-efforts  basis if the market value is not available. (9) Where available, central government  (S.1311), state government  (S.1312), local government  (S.1313) and social security funds  (S.1314) sub-sectors are reported separately identified.. (****) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1).; (10) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (OJ L 243, 11.9.2002, p. 1). (11) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1).